

Exhibit 10.1




EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (the “Agreement”), dated April 12, 2016, by and between
Brixmor Property Group, Inc. (the “Company”) and James M. Taylor (“Executive”).
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
Executive desires to accept such employment and enter into such an agreement;
In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.    Term of Employment. Subject to the provisions of Section 5 of this
Agreement, Executive shall be employed by the Company for a period commencing on
May 20, 2016 (the “Effective Date”) and ending on the fifth anniversary of the
Effective Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.
2.    Position, Duties and Authority.
(a)    During the Employment Term, Executive shall serve as the Company’s Chief
Executive Officer and President. In such position, Executive shall have such
duties, functions, responsibilities and authority as shall be determined from
time to time by the Board of Directors of the Company (the “Board”) and be
consistent with the duties, functions, responsibilities and authority of a chief
executive officer and president of a publicly-traded real estate investment
trust. Executive shall report directly to the Board. On or about June 16, 2016,
the Company shall cause Executive to be appointed as a member of the Board
without additional compensation and shall nominate Executive for election and
re-election to the Board as and when Executive’s Board term expires during the
Employment Term.
(b)    During the Employment Term, Executive will devote his full business time
and best efforts to the performance of Executive’s duties hereunder (excluding
periods of vacation and sick leave) and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services, either directly or indirectly,
without the prior written consent of the Board; provided that nothing herein
shall preclude Executive, subject (in the case of (i) below) to the prior
approval of the Board (which approval shall not be unreasonably withheld), from
(i) accepting appointment to or continuing to serve on the board of directors or
trustees of up to two other business corporations, (ii) serving as an officer or
director of or otherwise participating in non-profit educational, welfare,
social, religious and civil organizations, including, without limitation, all
such positions and participation in effect as of the Effective Date, and (iii)
managing personal and family investments; provided, however, that any such
activities as described in (i), (ii) or (iii) of the preceding provisions of
this paragraph do not conflict or materially interfere with the performance and
fulfillment of Executive’s duties and responsibilities as an executive or
director of the Company in accordance with this Agreement or conflict with
Section 6. Executive shall be permitted to retain all compensation in respect of
any of the services or activities referred to in the first proviso of the first
sentence of this Section 2(b).
(c)    As of the start of the Employment Term, Executive’s principal place of
employment shall be the Company’s offices located at 450 Lexington Avenue, New
York, New York, subject to required travel.
3.    Compensation.
(a)    Base Salary. During the Employment Term, the Company shall pay Executive
a base salary (“Base Salary”) at the annual rate of $800,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s Base Salary, if any, as may
be determined from time to time in the sole discretion of the Board, but in no
event shall the Company be entitled to reduce Executive’s Base Salary below the
annual rate of $800,000.





--------------------------------------------------------------------------------




(b)    Annual Bonus. During the Employment Term, Executive shall be eligible to
earn an annual cash bonus award (an “Annual Bonus”) as follows. In all fiscal
years during the Employment Term other than 2016, Executive’s annual bonus will
be calculated based on the achievement of performance objectives, metrics and
targets (including the level of achievement required for Executive to earn the
threshold, target and high performance objectives) adopted by the Board or
Compensation Committee of the Board within the first three months of each fiscal
year during the Employment Term. During each such fiscal year, the minimum bonus
payable to Executive, if the threshold performance objectives and targets are
achieved, will be 100% of Executive’s Base Salary; the target bonus will be 125%
of Executive’s Base Salary (the “Annual Target Bonus”), if target performance
objectives and targets are achieved; and the maximum bonus payable to Executive
will be 200% of Executive’s Base Salary, if high performance objectives and
targets are achieved. The Annual Bonus, if any, shall be paid to Executive in a
lump sum in cash within two and one-half months after the end of the applicable
fiscal year. Except as provided in Section 5, no Annual Bonus shall be earned or
payable in respect of any fiscal year in which Executive’s employment is
terminated.
In fiscal year 2016, the calculation of the Annual Bonus will be the same as for
subsequent years, except that the performance metrics and level of achievement
shall be those previously established by the Compensation Committee for other
executive officers of the Company for 2016 and provided that in no event shall
Executive’s Annual Bonus for 2016 be less than an amount determined by
multiplying $1,000,000 by a fraction, the numerator of which is the number of
days during fiscal year 2016 that Executive is employed by the Company (i.e.
from the Effective Date to and including December 31, 2016), and the denominator
of which is the number of days in fiscal year 2016.
(c)    Signing Bonus. Within 60 days of the Effective Date, the Company shall
pay Executive an amount that will be calculated by multiplying $407,801 by a
fraction, the numerator of which is the number of days during fiscal year 2016
that Executive is not employed by the Company (i.e., from January 1, 2016 to but
excluding the Effective Date), and the denominator of which is the number of
days in fiscal year 2016.
(d)    Initial Time Vested Restricted Stock Unit Grant. As of the Effective
Date, Executive shall receive a grant (the “Initial RSU Award”) of Restricted
Stock Units (“RSUs”) equal to the quotient of (x) $5,128,440, divided by (y) the
closing price of the Company’s common stock on the trading date immediately
prior to the public announcement of Executive’s appointment, rounded down to the
nearest even whole number. The terms of the Initial RSU Award shall provide that
the RSUs shall vest ratably over three (3) years, commencing on January 1, 2017
and otherwise be on terms and conditions substantially similar to the form of
Restricted Stock Unit Agreement attached hereto as Exhibit A.
(e)    Annual Long Term Restricted Stock Unit Grants. As of the Effective Date,
Executive shall receive a grant of RSUs (the “2016 RSU Award”) equal to the
quotient of (x) $1,261,440, divided by (y) the closing price of the Company’s
common stock on the trading date immediately prior to the public announcement of
the Executive’s appointment, rounded down to the nearest even whole number. Of
this amount, $286,440 of the RSUs will be subject to the one-year performance
targets and $975,000 will be subject to the three-year performance targets, each
as provided in Exhibit B. Such number of RSUs shall be deemed to be the “target”
number of RSUs. The terms and provisions of the 2016 RSU Award, other than the
amount of the grant, shall be consistent with the form of RSU awards granted to
other senior executives of the Company in March 2016, as reflected in Exhibit B.
In 2017 and in subsequent years of the Employment Term, Executive shall receive
annual equity compensation with a value at target performance levels equal to
$3,000,000, which shall be in such form and subject to performance-based and
time-based vesting periods, conditions, timing of grant and other criteria
consistent with grants to other senior executives as determined by the
Compensation Committee from year to year.
4.    Benefits.
(a)    General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit, fringe and perquisite plans,
practices, policies and arrangements as in effect from time to time
(collectively, “Employee Benefits”), on generally the same terms and conditions
as each of the Employee Benefits are made available to other senior executives
of the Company (other than with respect to annual bonuses,





--------------------------------------------------------------------------------




incentive plans and severance plans (as well as any other terms and conditions
specifically determined under this Agreement), the benefits for each which shall
be determined instead in accordance with this Agreement).
(b)    Reimbursement of Business Expenses. During the Employment Term, the
Company shall reimburse Executive for reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred).
(c)    Housing. Commencing as of the Effective Date and conditioned on
Executive’s continued employment with the Company, the Company shall reimburse
Executive for up to six (6) months of housing expenses in New York City, not to
exceed $9,000 per month. Within 120 days of the Effective Date, Executive shall,
at his election, list his current primary residence (the “Residence”) for sale
and if so elected shall obtain an Appraisal (as defined below) on the Residence
within said 120 day period, the cost of such appraisal to be borne by the
Company. If Executive has been unable to sell the Residence within 12 months
after the Effective Date, then, upon Executive’s request made within 30 days
after the expiration of said 12 month period (the “Notice Period”), the Company
shall purchase the Residence from Executive at the value in the Appraisal. The
Company shall close on the purchase of the Residence within 60 days after
receipt of such request. Regardless of whether Executive sells the Residence to
a third party or to the Company, the Company shall pay Executive’s reasonable
and customary closing costs and real estate agent commissions (provided that no
real estate agent commissions will be payable by the Company if the Company
purchases the Residence). An Appraisal for purposes of this Agreement is an
appraisal performed by a licensed real estate appraiser acceptable to the
Company that does not have a prior personal or professional relationship with
the Company or Executive. The provisions of this Section shall not be applicable
if Executive does not list the Residence within the 120 day period provided for
above or fails to notify the Company of Executive’s request for the Company to
purchase the Residence within the Notice Period.
5.    Termination.
(a)    The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment (other than as a result of a
Constructive Termination) and the Company will be required to give Executive at
least 60 days advance written notice of a Termination without Cause.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 5 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.
(b)    By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause and shall terminate automatically upon the
effective date of Executive’s resignation other than as a result of a
Constructive Termination (as defined in Section 5(d)(i)).
(ii)    Definition of Cause. For purposes of this Agreement, “Cause” shall mean
any one of the following events: (A) Executive’s repeated and willful refusal to
undertake good faith efforts to substantially perform Executive’s duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness or injury); (B) in connection with his employment, Executive
engages in conduct that constitutes willful gross neglect or willful gross
misconduct; (C) in connection with his employment, Executive engages in any
willful act or omission which is injurious in a non-de minimis manner to the
financial condition or business reputation of the Company and its subsidiaries
(taken as a whole); (D) an act or acts on Executive’s part constituting (x) a
felony under the laws of the United States or any state thereof or (y) a
misdemeanor involving moral turpitude; or (E) Executive’s willful and material
breach of Section 7 of this Agreement, any breach of Section 6 of this
Agreement, or any breach of the representations in Section 9(l) of this
Agreement. No act or failure to act shall be considered to be





--------------------------------------------------------------------------------




willful unless done or omitted to be done in bad faith and without reasonable
belief it was in the best interests of the Company and its subsidiaries. Any act
or failure to act based upon express direction given pursuant to a resolution of
the Board or upon the express instructions of the Chairman of the Board
(provided that Executive was not the Chairman of the Board at the applicable
time) shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. To the extent
the Board reasonably determines that any act or failure to act alleged to
constitute Cause is curable, Executive shall be provided with notice of at least
30 days to cure any act or omission alleged to constitute Cause. The Company may
only terminate Executive for Cause following a resolution approved by a majority
of the Board.
(iii)    If Executive’s employment is terminated by the Company for Cause,
Executive shall be entitled to receive:
(A)    no later than 10 days following the date of termination, the Base Salary
through the date of termination;
(B)    reimbursement, within 60 days following receipt by the Company of
Executive’s claim for such reimbursement (including appropriate supporting
documentation), for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to Executive’s termination;
provided that such claims for such reimbursement are submitted to the Company
within 90 days following the date of Executive’s termination of employment; and
(C)    such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company, including accrued vacation,
payable in accordance with the terms and conditions of such tax qualified
employee benefit plans (the amounts described in clauses (A) through (C) hereof
being referred to as the “Accrued Rights”).
Following such termination of Executive’s employment by the Company for Cause,
except as set forth in this Section 5(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
(iv)    If Executive resigns other than as a result of a Constructive
Termination, Executive shall be entitled to receive the Accrued Rights.
Following such resignation by Executive other than as a result of a Constructive
Termination, except as set forth in this Section 5(b)(iv), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)    Disability or Death.
(i)    Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness or injury
(the “Disability Period”), Executive shall continue to receive his full Base
Salary set forth in Section 3(a) until his employment is terminated pursuant to
Section 5(a). For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform, with or without reasonable accommodation,
Executive’s duties under this Agreement due to a physical or mental illness or
injury for a period of six consecutive months or for an aggregate of 12 months
in any consecutive 24-month period. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third physician who shall make
such determination in writing. The





--------------------------------------------------------------------------------




determination of Disability made in writing to the Company and Executive shall
be final and conclusive for all purposes of this Agreement.
(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate, survivors or beneficiaries (as the
case may be) shall be entitled to receive:
(A)    the Accrued Rights;
(B)    no later than 10 days following the date of termination, a pro rata
portion of the Annual Target Bonus, based on a fraction, the numerator of which
is the number of days during the fiscal year up to and including the date of
termination of Executive’s employment and the denominator of which is the number
of days in such fiscal year (the “Pro-Rated Bonus”);
(C)    any Annual Bonus earned, but unpaid, as of the date of termination for
the immediately preceding fiscal year, paid in accordance with Section 3(b)
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company, in which case such payment
shall be made in accordance with the terms and conditions of such deferred
compensation arrangement) (the “Earned Bonus”); and
(D)    death or disability benefits under any applicable plans and programs of
the Company in accordance with the terms and provisions of such plans and
programs.
(d)    By the Company Without Cause or Resignation by Executive as a Result of
Constructive Termination.
(i)    A “Constructive Termination” shall be deemed to have occurred upon (A) a
reduction in Executive’s Base Salary or Annual Bonus opportunities at threshold,
target, and maximum (as a percentage of Base Salary) below the levels provided
for in Section 3(a) and Section 3(b) of this Agreement, or the failure of the
Company to pay or cause to be paid Executive’s Base Salary or Annual Bonus when
due hereunder; (B) a material diminution in Executive’s authority or
responsibilities from those described in Section 2 hereof (including a failure
to nominate Executive to the Board that is not in connection with a Termination
for Cause); (C) the relocation of Executive’s primary office location to a
location that is more than fifty (50) miles from the Executive’s primary office
location as of the Effective Date; or (D) the Company’s failure to pay or
provide any material Employee Benefits required to be provided to Executive
under this Agreement; or (E) the Company’s failure to assign (by contract or by
law) this Agreement to any Successor as required by Section 9(h) of this
Agreement or (F) the Company’s material breach of this Agreement or any
applicable equity agreement; provided that none of the events described in this
Section 5(d)(i) shall constitute Constructive Termination if Executive consents
to such event and unless the Company fails to cure such event within 30 days
after receipt from Executive of written notice of the event which constitutes
Constructive Termination; provided, further, that “Constructive Termination”
shall cease to exist for an event on the 90th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Board written notice thereof prior to such date.
(ii)    If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or Executive resigns with a basis
for Constructive Termination, Executive shall be entitled to receive:
(A)    the Accrued Rights;
(B)    the Pro-Rated Bonus;





--------------------------------------------------------------------------------




(C)    continuation of medical, vision and dental group insurance coverage (as
applicable), contingent on Executive electing continuation coverage under COBRA
(including dependent coverage) for 18 months (the “Continuation Period”)
following the date of termination, with the Company reimbursing Executive on an
after tax basis during the Continuation Period for the total amount of the
monthly COBRA premiums payable by Executive for such continued benefits in
excess of the cost Executive paid for such coverage (on a monthly premium basis)
immediately prior to the date of termination;
(D)    the Earned Bonus; and
(E)    subject to Executive’s continued compliance with Section 6 and material
compliance with Section 7 hereof, (i) a lump-sum cash payment equal to the sum
of (x) 250% of Executive’s Base Salary as of the date immediately prior to
Executive’s termination of employment and (y) the sum of Executive’s Annual
Bonuses payable (if any) in respect of the two fiscal years (the “Reference
Fiscal Years”) immediately prior to the date of Executive’s termination of
employment (or, if the date of Executive’s termination of employment occurs in
2016 or 2017, the sum of Executive’s Annual Bonuses will be deemed to be two
times the Annual Target Bonus in lieu of the foregoing formulation) (the total
of (x) and (y), the “Severance Target”); provided that if either Reference
Fiscal Year is less than a full 12 months, then the Annual Bonus payable in
respect of such fiscal year shall be annualized prior to making the foregoing
calculation.
Such payments shall be paid to Executive on the 60th day immediately following
the date of Executive’s termination of employment.
(e)    Release. Any and all amounts payable to Executive under Section 5 other
than the Accrued Rights (collectively, the “Conditioned Benefits”) are subject
to (i) Executive’s execution and non-revocation of a general release of claims
in a form acceptable to the Company and no more onerous than other similar
agreements entered into with other senior executives of the Company under
similar circumstances (the “Release”) within 55 days of the date of termination
and (ii) the expiration of any revocation period contained in such Release.
Further, to the extent that any of the Conditioned Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
60th day following the date of Executive’s termination of employment hereunder,
but for the condition on executing the Release as set forth herein, shall not be
made until the first regularly scheduled payroll date following such 60th day,
after which any remaining Conditioned Benefits shall thereafter be provided to
Executive according to the applicable schedule set forth herein.
(f)    Expiration of Employment Term. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the
expiration of the Employment Term shall be deemed an employment at-will and
shall not be deemed to extend any of the provisions of this Agreement, and
Executive’s employment may thereafter be terminated at will by either Executive
or the Company; provided that the provisions of Sections 6, 7 and 8 of this
Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder. All future equity grants shall provide that
in the event that the Employment Term is not extended, then (i) any earned but
unvested equity units (i.e., where the applicable performance period has been
completed but any time vesting periods have not been completed) shall become
fully vested and (ii) to the extent that any applicable performance period has
not been completed, then upon the expiration of the Employment Term, any such
performance metrics shall be measured as of that date (or to the nearest
practicable date, and prorated to the extent necessary) to determine actual
performance through such date and then prorated for the number of days during
the performance period that occurred prior to the end of the Employment Term and
such equity units shall become fully vested at the end of the Employment Term.
(g)    Notice of Termination; Board/Committee Resignation. Any purported
termination of employment by the Company or by Executive (other than due to
Executive’s death) pursuant to Section 5 of this





--------------------------------------------------------------------------------




Agreement shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated. Upon termination of Executive’s employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board (and any committees thereof) and the board
of directors (and any committees thereof) of any of the Company’s affiliates.
(h)    Excise Tax Provision. In the event it is determined that any payment or
benefit (within the meaning of Section 280G(B)(2) of the Code, to Executive or
for his benefit paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
employment (“Payments”), would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the total Payments shall be reduced to the extent the payment of such amounts
would cause Executive’s total Payments to constitute an “excess parachute
payment” under Section 280G of the Code and by reason of such excess parachute
payment the Executive would be subject to an Excise Tax, but only if the
after-tax value of the Payments calculated with the foregoing restriction exceed
those calculated without the foregoing restriction. In that event, Executive
shall designate those rights, payments, or benefits under this Agreement, any
other agreements, and any benefit arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to Executive under this
Agreement be deemed to be an excess parachute payment; provided, however, that
in order to comply with Section 409A of the Code, the reduction or elimination
will be performed in the order in which each dollar of value subject to a right,
payment, or benefit reduces the parachute payment to the greatest extent. All
determinations under this subparagraph (h) shall be made at the expense of the
Company by a nationally recognized public accounting firm selected by the
Company and subject to approval of Executive, which approval shall not be
unreasonably withheld. Such determination shall be binding upon Executive and
the Company in the absence of manifest error. To the extent the terms of this
subsection 5(h) conflict with the terms of an equity award granted pursuant to
this Agreement, this subsection 5(h) shall govern.
6.    Non-Competition; Non-Solicitation. Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
affiliates and accordingly agrees as follows:
(a)    Non-Competition.
(i)    During the Employment Term and, for a period of one year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, directly or indirectly, own, manage, operate, control,
consult with, be employed by or otherwise provide services to, or participate in
the ownership, management, operation or control of any person or entity
(“Person”) whose primary and principal business activity is the conduct of the
Business. For purposes of this Agreement, “Business” shall mean the ownership,
management and/or development of neighborhood and community shopping centers in
the United States.
(ii)    Notwithstanding the foregoing, Executive’s ownership solely as a passive
investor of 2% or less of the outstanding securities of any class of any company
shall not, by itself, be considered to violate Section 6(a)(i).
(iii)    The period of time during which the provisions of this Section 6(a)
shall be in effect shall be extended by the length of time during which
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief so
long as the Company has not acquiesced in such activity.
(b)    Non-Solicitation. During the Employment Term and the Restricted Period,
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any Person:





--------------------------------------------------------------------------------




(i)    solicit or encourage (which shall not include providing references on
behalf of any such employee or issuing a non-targeted general employment
advertisement) any employee of the Company or its subsidiaries at or above the
level of Vice President to leave the employment of the Company or its
subsidiaries (collectively, the “Restricted Group”), or hire any such employee
who was engaged in the Business and employed by the Restricted Group as of the
date of Executive’s termination of employment with the Company or who left such
employment of the Restricted Group (except when terminated without Cause)
coincident with, or within one year prior to, the date of Executive’s
termination of employment with the Company; or
(ii)    intentionally encourage any material consultant engaged in the Business
and retained by the Restricted Group to cease working with the Restricted Group.
(c)    It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that any restriction contained in this Section 6 is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply with such deletion or modification as such
court may judicially determine or indicate to make the Agreement valid and
enforceable. The restrictions contained in this Section 6 shall be construed as
separate and individual restrictions and shall each be capable of being reduced
in application or severed without prejudice to the other restrictions contained
in this Section 6 or to the remaining provisions of this Agreement.
7.    Confidentiality; Intellectual Property.
(a)    Confidentiality.
(i)    Executive may not at any time (whether during or after Executive’s
employment with the Company), disclose, divulge, reveal, communicate, share,
transfer or provide access to any Confidential Information that he may obtain
during his employment by the Company to any other Person, except (A) in
connection with performing his duties for the Company or its subsidiaries, (B)
to the Company or its subsidiaries, or to any authorized (or apparently
authorized) agent or representative of any of them, (C) when required to do so
by law or regulation or requested by a court, governmental agency, legislative
body, arbitrator or other person with apparent jurisdiction to order him to
communicate, divulge or make accessible any such confidential information, (D)
in the course of any proceeding under Section 9(d) of this Agreement, or (E) in
confidence to any attorney or other professional advisor for the purposes of
securing professional advice. For purposes of this Agreement, “Confidential
Information” shall mean any proprietary or confidential information of the
Company and its subsidiaries, and includes, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals; provided, however, that the term
Confidential Information shall not include any document, record, data,
compilation or other information that is known or generally available to the
public, or within any trade or industry of the Company or any of its affiliates,
other than as a result of Executive’s violation of this Section 7, or not
otherwise considered confidential by persons within such trade or industry.
(ii)    [Reserved].
(iii)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall (A) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company,





--------------------------------------------------------------------------------




its subsidiaries or affiliates; and (B) immediately destroy, delete, or return
to the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the Business of the Company and its subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and may retain any
Company-issued cell phone, his contacts and calendars and any
compensation-related information or information reasonably necessary for tax
return purposes.
(b)     Intellectual Property.
(i)    If Executive creates, invents, designs, develops, contributes to or
improves any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and with the use of any the Company resources (“Company
Works”), Executive shall promptly and fully disclose the same to the Company and
hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.
(ii)    Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.
(iii)    Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest.
(iv)    The provisions of Section 7 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in Section
7(a)(ii) hereof).
8.    Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 6 and Section 7 of this Agreement would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Executive agrees that, in the event of such
a breach, the Company, without posting any bond, shall be entitled, in addition
to any other remedy available at law or equity, to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available. In addition, upon any breach of Section 6 or any material breach
of Section 7 of this Agreement within four years of the termination of
Executive’s employment, Executive shall promptly return to the Company upon
request all cash payments (other than the Accrued Rights) made to Executive
pursuant to Section 5 (if any), less any amounts paid by Executive as taxes in
respect of such payments (unless such taxes are actually recovered by Executive
from the relevant governmental authority, in which case such tax amounts also
shall be returned to the Company). Any determination under Section 5(b)(ii)(E),
Section 5(d)(ii)(E), or this Section 8 of whether the Executive is in compliance
with Section 6 hereof and material compliance with Section 7 hereof shall





--------------------------------------------------------------------------------




be determined based solely on the contractual provisions provided therein and
the facts and circumstances of Executive’s actions without regard to whether the
Company could obtain an injunction or other relief under the law of any
particular jurisdiction.
9.    Miscellaneous.
(a)    Professional Fees and Expenses. The Company shall pay or reimburse
Executive up to $50,000 for reasonable attorneys’ or other professional fees and
for any other expenses Executive incurs in connection with the preparation,
negotiation, execution and delivery of this Agreement and the equity incentive
agreements entered into in connection herewith. Such reimbursements shall be
made within 10 days following presentation to the Company of appropriate
invoices or other documentation for the amount of such fees and expenses.
(b)    Indemnification; Directors’ and Officers’ Insurance. To the fullest
extent permitted by applicable law, the Company shall indemnify and hold
Executive harmless for all acts and omissions occurring during his employment
with the Company or service as a member of the Board to the extent provided
under the Company’s charter, by-laws and applicable law and shall promptly
advance to Executive or Executive’s heirs or representatives all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Expenses”) as a result of any claim, demand, request,
investigation, dispute, controversy, threat, discovery request or request for
testimony or information (collectively, a “Claim”) or any proceeding (whether
civil, criminal, administrative or investigative), or any threatened Claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Company, or the Executive’s
service in any such capacity or similar capacity with an affiliate of the
Company or other entity at the request of the Company, upon receipt by the
Company of a written request with appropriate documentation of such Expenses,
and an undertaking by Executive to repay the amount advanced if it shall
ultimately be determined that Executive is not entitled to be indemnified by the
Company against such Expenses. During the Employment Term and for a term of six
years thereafter, the Company, or any successor to the Company, shall purchase
and maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage for Executive in the same amount as for members of the Board.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
(d)    Jurisdiction; Venue. Except as otherwise provided in Section 8 in
connection with equitable remedies, each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of any federal court sitting
in the Southern District of New York or any state court in the First Judicial
Department over any suit, action or proceeding arising out of or relating to
this Agreement, and each of the parties agrees that any action relating in any
way to this Agreement must be commenced only in the courts of the State of New
York, federal or state. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted or not prohibited by law, any objection which it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.
Each of the parties hereto hereby irrevocably consents to the service of process
in any suit, action or proceeding by sending the same by certified mail, return
receipt requested, or by recognized overnight courier service, to the address of
such party set forth in Section 9(k).
(e)    Entire Agreement; Amendments. This Agreement (including, without
limitation, the schedules and exhibits attached hereto) contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supersedes all prior agreements and understandings (including verbal
agreements) between Executive and the Company and/or its current or former
affiliates regarding the terms and conditions of Executive’s employment with the
Company and/or its current or former affiliates. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement (including, without limitation, the schedules and
exhibits attached hereto) may not be altered, modified, or amended except by
written instrument signed by the parties hereto.





--------------------------------------------------------------------------------




(f)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(g)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(h)    Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement shall be
assigned by the Company to a person or entity which is a successor in interest
(“Successor”) to substantially all of the business operations of the Company.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or Successor.
(i)    Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall not be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor. Any amounts
due under Section 5 of this Agreement are considered reasonable by the Company
and are not in the nature of a penalty.
(j)    Compliance with Code Section 409A.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with and receiving the approval of Executive, reform
such provision in a manner intended to avoid the incurrence by Executive of any
such additional tax or interest.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.
(iii)    Any provision of this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service, the Company determines that
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) 6 months and one day after such separation from service and (ii) the date of
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 9(j) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum, and
any





--------------------------------------------------------------------------------




remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
(iv)    Any reimbursements and in-kind benefits provided under this Agreement
that constitute deferred compensation within the meaning of Code Section 409A
shall be made or provided in accordance with the requirements of Code Section
409A, including that (A) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (B) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (B) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (C) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (D) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime (or if longer, through the 6th
anniversary of the Effective Date).
(v)    For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within 30 days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.
(vi)    To the extent the terms of this subsection 9(j) conflict with the terms
of an equity award granted pursuant to this Agreement, this subsection 9(j)
shall govern.
(k)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by e-mail, hand or overnight
courier or three days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
Brixmor Property Group Inc.
450 Lexington Avenue
New York, New York 10017
Attention: General Counsel
steven.siegel@brixmor.com
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.


(l)    Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of the terms of any employment agreement or other agreement
or written policy to which Executive is a party or otherwise bound. Executive
hereby further represents





--------------------------------------------------------------------------------




that he is not subject to any restrictions on his ability to solicit, hire or
engage any employee or other service-provider. Executive agrees that the Company
is relying on the foregoing representations in entering into this Agreement and
related equity-based award agreements.
(m)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(n)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(o)     Negotiation of Agreement. This Agreement has been negotiated by the
Executive and the Company, and both parties have had the opportunity to consult
counsel. Accordingly, this Agreement is not to be construed in favor of one
party or another, or its interpretation affected by whether a particular
provision was drafted by one party or the other.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


BRIXMOR PROPERTY GROUP, INC.
 
/s/ Steven F. Siegel
By: Steven F. Siegel
Title: Executive Vice President
 
EXECUTIVE
 
/s/ James M. Taylor
James M. Taylor
 








--------------------------------------------------------------------------------





EXHIBIT A


BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
Effective Date set forth in the Award Certificate (the “Award Certificate”) is
made by and between Brixmor Property Group Inc. (together with its Subsidiaries,
the “Company”) and the Participant. The Award Certificate is included with and
made part of this Agreement. In this Agreement and each Award Certificate,
unless the context otherwise requires, words and expressions shall have the
meanings given to them in the Plan, except as herein defined.


1.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:



a. “Award” means the award as set forth on the Award Certificate.


b. “Award Certificate” means the certificate attached to this Agreement
specifying the Effective Date and the Award.


c. “Board” means the Board of Directors of Brixmor Property Group Inc.


d. “Effective Date” means the Effective Date set forth in the Award Certificate.


e. “Participant” means the Eligible Person whose name is set forth in the Award
Certificate.


f. “Plan” means the Brixmor Property Group Inc. 2013 Omnibus Incentive Plan.


g. “Qualifying Termination” means a termination of Participant’s employment by
the Company without Cause, by Participant as a result of a Constructive
Termination or while Participant has a Disability or resulting from the
Participant’s death (as Cause, Constructive Termination and Disability are
defined in Participant’s employment agreement with the Company dated April 12,
2016).


h. “RSU” or “Restricted Stock Unit” means a restricted stock unit granted
hereunder pursuant to the Plan.


i. “Termination Date” means the effective date of a Termination of Employment
for any reason.


j. “Termination of Employment” means a “separation from service” of the
Participant from the Company, as defined under Section 409A.


2. RSU Award; Settlement of RSUs.


a.
Grant of Award. The Company grants to the Participant the number of RSUs set
forth in the Award Certificate.



b.
Vesting. Subject to Section 3, the RSUs granted under the Award shall become
vested as follows, subject to the Participant’s continued employment with the
Company through the applicable date(s) (each, a “Vesting Date”): One-third of
the Award shall vest on January 1, 2017, one-third of the Award shall vest on
January 1, 2018, and one-third of the Award shall vest on January 1, 2019.



c.
Issuance of Common Stock.



i.
Settlement of RSUs. Shares underlying a vested RSU shall be transferred to the
Participant as soon as administratively practicable following the applicable
Vesting Date. No shares of Common Stock shall be issued to the Participant in
respect of an RSU prior to the applicable Vesting Date. After an RSU vests, the
Company shall promptly cause to be registered in Participant’s name or in






--------------------------------------------------------------------------------




the name of the executor or personal representative of the Participant’s estate,
as the case may be, one share of Common Stock in payment for each such vested
RSU. For purposes of this Agreement, the date on which vested RSUs are converted
into Common Stock shall be referred to as the “Settlement Date.”


ii.
Fractional RSUs. In the event the Participant is vested in a fractional portion
of an RSU, such portion shall be rounded down to the nearest whole number.



3. Effects of Certain Events.


a.
General. Subject to Section 3(b), in the event that the Participant’s employment
with the Company is terminated (including upon resignation by the Participant),
any unvested RSUs shall be forfeited automatically and without further action.



b.
Qualifying Termination. Notwithstanding the foregoing:



i.
In the event of the Participant’s Qualifying Termination, all unvested RSUs (and
any associated Dividend Equivalent Amount) shall immediately vest.



c.
Termination for Cause. In the event of the Participant’s termination of
employment for Cause, then any unvested RSUs (and any associated Dividend
Equivalent Amount) and any shares underlying RSUs that have not yet been
transferred to the Participant shall be automatically forfeited as of the
Termination Date.



4. Dividend Equivalent Rights.


a.
Each RSU shall have a Dividend Equivalent Right associated with it with respect
to any cash dividends on Common Stock that have a record date after the
Effective Date and prior to the applicable Settlement Date for such RSU (the
total accrued dividends for each earned RSU, a “Dividend Equivalent Amount”).



b.
The Dividend Equivalent Amount shall be calculated by crediting a hypothetical
bookkeeping account for the Participant with an amount equal to the amount of
cash dividends that would have been paid on the dividend payment date with
respect to the number of shares of Common Stock underlying the unsettled earned
RSUs (or RSUs which become earned in accordance with this Agreement) if such
shares had been outstanding on the dividend record date. The Participant’s
Dividend Equivalent Amount shall not be credited with interest or earnings.



c.
Any Dividend Equivalent Amount: (i) shall be subject to the same terms and
conditions applicable to the earned RSU to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer and the
forfeiture conditions contained in the Agreement; (ii) shall vest and be settled
upon the same terms and at the same time of settlement as the RSUs to which they
relate; and (iii) will be denominated and payable solely in cash. The payment of
Dividend Equivalent Rights will be net of all applicable withholding taxes
pursuant to Section 5(g).



5.Miscellaneous.


a.
Administration. The Committee shall administer the Award.



b.
Agreement Subject to Plan; Amendment. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Awards and RSUs granted hereunder are subject to the Plan.
The terms and provisions of the Plan, as it may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and






--------------------------------------------------------------------------------




provisions of the Plan will govern and prevail. The terms of the Agreement and
the Award Certificate may be amended from time to time by the Committee in its
sole discretion in any manner that it deems appropriate; provided, that any such
amendment that would materially and adversely affect any right of the
Participant shall not to that extent be effective without the consent of the
Participant.


c.
Participant is Unsecured General Creditor. The Participant and the Participant’s
heirs, successors, and assigns shall have no legal or equitable rights,
interest, or claims in any specific property or assets of the Company. Assets of
the Company shall not be held under any trust for the benefit of the Participant
or the Participant’s heirs, successors, or assigns, or held in any way as
collateral security for the fulfilling of the obligations of the Company under
the Agreement or the Plan. Any and all of the Company’s assets shall be, and
remain, the general unrestricted assets of the Company. The Company’s sole
obligation under this Agreement and in respect of the Award shall be merely that
of an unfunded and unsecured promise of the Company to pay the Participant in
the future, subject to the conditions and provisions of the Agreement and the
Plan.



d.
No Transferability; No Assignment. Neither the Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the Award or the RSUs. No part of the RSUs or the
shares of Common Stock delivered in respect of any vested RSUs, and/or amounts
payable under this Agreement shall, prior to actual settlement or payment, be
subject to seizure, attachment, garnishment or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by the Participant or
any other person, be transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.



e.
No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Award hereunder (or RSUs issued in settlement of
the Award) shall impose any obligation on the Company or any Affiliate to
continue the employment of the Participant, subject however to the terms and
provisions of Participant’s employment agreement with the Company dated April
12, 2016.



f.
Limitation on Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (subject to Dividend Equivalent
Rights as set forth in Section 4) and no voting rights with respect to the RSUs
and any shares of Common Stock underlying or issuable in respect of such RSUs
until such shares of Common Stock are actually issued to and held of record by
the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the shares
of Common Stock, except for the Dividend Equivalent Rights as set forth in
Section 4.



g.
Tax Withholding.



i.
Regardless of any action the Company takes with respect to any or all federal,
state or local income tax, employment tax or other tax related items (“Tax
Related Items”), the Participant acknowledges that the ultimate liability for
all Tax Related Items associated with the RSUs (and the Dividend Equivalent
Rights associated therewith) is and remains the Participant’s responsibility and
that the Company: (A) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the shares of Common Stock, the subsequent sale of shares of Common Stock
acquired at vesting and the receipt of any Dividend Equivalent Rights; and (B)
does not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax Related Items. Further,
if Participant has relocated to a different jurisdiction between the date of
grant and the date of any taxable event, Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.








--------------------------------------------------------------------------------




ii. 
Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company, in its sole discretion, to satisfy all
withholding and payment on account obligations for Tax Related Items of the
Company. In this regard, the Participant authorizes the Company, in its sole
discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the RSUs by withholding in
shares of Common Stock otherwise issuable to the Participant, provided that the
Company withholds only the amount of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount using the Fair Market Value of the
shares of Common Stock on the Settlement Date. Participant shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of the RSUs that are not satisfied by the previously
described method. The Company may refuse to deliver the shares of Common Stock
to the Participant if the Participant fails to comply with Participant’s
obligations in connection with the Tax Related Items as described in this
Section.



h.
Compensation Recovery Policy. The compensation under this Agreement shall be
subject to being recovered under the Company’s compensation recovery policy, if
any, or any similar policy that the Company may adopt from time to time
applicable to all senior executives. For avoidance of doubt, compensation
recovery rights to shares of Common Stock issued under this Agreement shall
extend to any proceeds realized by the Participant upon the sale or other
transfer of such shares of Common Stock. Without limiting the generality of the
foregoing, if in the opinion of the independent directors of the Board, (i) the
Company’s financial results are restated or were materially misstated due in
whole or in part to intentional fraud or misconduct by the Participant, and (ii)
the payment or equity or equity-based award made or issued pursuant to this
Agreement based on the corrected financial results would be less than the amount
previously paid or issued, then by approval by a majority of the independent
directors of the Board, the Board may, based upon the facts and circumstances
surrounding the restatement, direct that the Company recover all or a portion of
any payment or equity or equity-based award made or issued pursuant to this
Agreement, and the Participant shall be required, in addition to any other
remedy available (on a non-exclusive basis), to pay to the Company, within 10
business days’ of the Company’s request to Participant therefore, an amount
equal to the excess, if any, of (i) the aggregate after-tax proceeds (taking
into account all amounts of tax that would be recoverable upon a claim of loss
for payment of such proceeds in the year of repayment) Participant received upon
the sale or other disposition of, or distributions in respect of the RSUs and
any shares of Common Stock issued in respect of such RSUs over (ii) the
aggregate Cost of such shares (if any). For purposes of this Agreement, “Cost”
means, in respect of any share of Common Stock, the amount paid by Participant
for such share, as proportionately adjusted for all subsequent distributions.



i.
Section 409A Compliance. The Award and the shares of Common Stock and amounts
payable under this Agreement are intended to comply with the requirements of
Section 409A so as to prevent the inclusion in gross income of any benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants. The Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent. Notwithstanding the terms of
Section 2 or Section 3, if a Participant is a “specified employee” within the
meaning of Section 409A, no payments in respect of any Award or RSU that is
“deferred compensation” subject to Section 409A and which would otherwise be
payable upon the Participant’s “separation from service” (as defined in Section
409A) shall be made to such Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A that is also a business day. The Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
under Section 409A that may be imposed on or in respect of the Participant in
connection with this Agreement, and the Company shall not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A.






--------------------------------------------------------------------------------






j.
Section 280G of the Code. In the event that the accelerated vesting of the RSUs
or the amounts payable under this Agreement, together with all other payments
and the value of any benefit received or to be received by the Participant,
would result in all or a portion of such payment being subject to excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Participant’s
payment shall be either (a) the full payment or (b) such lesser amount that
would result in no portion of the payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local employment taxes, income taxes, and the Excise Tax, results in
the receipt by the Participant, on an after-tax basis, of the greatest amount of
the payment notwithstanding that all or some portion of the payment may be
taxable under Section 4999 of the Code. Any such reduction shall be made by the
Company in compliance with all applicable legal authority, including Section
409A. All determinations required to be made under this Section shall be made by
the nationally recognized accounting firm which is the Company’s outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax, which firm must be reasonably acceptable to the Participant (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Participant. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code).



k.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Maryland applicable to contracts made and
performed wholly within the State of Maryland, without giving effect to the
conflict of law provisions thereof. Any suit, action or proceeding with respect
to this Agreement (or any provision incorporated by reference), or any judgment
entered by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the State of New York, and each of the Participant and
the Company hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment. Each of the
Participant and the Company hereby irrevocably waives (i) any objections which
it may now or hereafter have to the laying of the venue of any suit, action, or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of New York, (ii) any claim that any such
suit, action, or proceeding brought in any such court has been brought in any
inconvenient forum and (iii) any right to a jury trial.



l.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.





* * * * *





































--------------------------------------------------------------------------------






BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
AWARD CERTIFICATE


1.
Brixmor Property Group Inc., a Maryland corporation (together with its
Subsidiaries, the “Company”), and the Participant who is signatory hereto,
hereby agree to the terms of this Award Certificate and the Brixmor Property
Group Inc. Restricted Stock Unit Agreement (the “Agreement”) to which it is
attached. All capitalized terms used in this Award Certificate and not defined
herein shall have the meanings assigned to them in the Company’s 2013 Omnibus
Incentive Plan (the “Plan”) or the Agreement.



2.
Subject to the terms of this Award Certificate, the Agreement and the Plan, the
Company hereby grants to the Participant as of the Effective Date, the Award on
the terms set forth below:





 
 
 
Participant:
[ ]
Effective Date:
[ ], 2016
RSU Award Amount:
 
 
 



3.
The Award and any RSUs which may become vested under the Award are subject to
the terms and conditions set forth in this Award Certificate, the Plan and the
Agreement. All terms and provisions of the Plan and the Agreement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. If any provision of this Award Certificate is in conflict with the
terms of the Plan or the Agreement, then the terms of the Plan or the Agreement,
as applicable, shall govern. The Participant hereby expressly acknowledges
receipt of a copy of the Plan and the Agreement.



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.


 
 
 
BRIXMOR PROPERTY GROUP INC.






By: _______________________________
 Name:
 Title: Authorized Signatory
PARTICIPANT






___________________________________
Name: [ ]












--------------------------------------------------------------------------------





EXHIBIT B


BRIXMOR PROPERTY GROUP INC.
FORM OF 2016 RSU AWARD


BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
Effective Date set forth in the Award Certificate (the “Award Certificate”) is
made by and between Brixmor Property Group Inc. (together with its Subsidiaries,
the “Company”) and the Participant. The Award Certificate is included with and
made part of this Agreement. In this Agreement and each Award Certificate,
unless the context otherwise requires, words and expressions shall have the
meanings given to them in the Plan, except as herein defined.
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


(a)“Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the threshold, target, and maximum levels for each Performance
Component on the Award Certificate, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels. In the event that actual performance does not
meet the threshold level for any Performance Component, the “Achievement
Percentage” with respect to such Performance Component shall be zero.


(b)“Award” means the award as set forth on the Award Certificate.


(c)“Award Certificate” means the certificate attached to this Agreement
specifying the Effective Date and the Award, and the applicable Performance
Periods and Performance Components for the Award.


(d)“Board” means the Board of Directors of Brixmor Property Group Inc.


(e)“Brixmor TSR” means the compound annual growth rate, expressed as a
percentage and rounded to the nearest one decimal point, in the value of a share
of Common Stock due to stock appreciation and dividends, assuming dividends are
reinvested in Common Stock as and when paid, during the applicable Performance
Period. For this purpose, the “Beginning Stock Price” means $25.82 per share of
Common Stock and the “Ending Stock Price” means the average of the closing sales
price of the Company’s Common Stock on the NYSE for the ten (10) trading days
immediately preceding and including the last day of a Performance Period (or
such other period as the Committee may determine); provided, however, for
purposes of the Relative US Shopping Center Index TSR Performance Component, the
Ending Stock Price shall be the closing sales price of the Company’s Common
Stock on the last day of the applicable Performance Period.


(f)“Adjusted EBITDA” means adjusted EBITDA as reported in the Company’s
supplemental disclosure for any fiscal quarter.


(g)“Adjusted EBITDA Per Share” means the per share amount obtained by dividing
adjusted EBITDA by Fully Diluted Shares.


(h)“Effective Date” means the Effective Date set forth in the Award Certificate.


(i)“Fully Diluted Shares” means the fully diluted share count of the Company, as
reported in the Company’s supplemental disclosure for any fiscal quarter.







--------------------------------------------------------------------------------




(j) “Participant” means the Eligible Person whose name is set forth in the Award
Certificate.


(k)“Performance Components” means the performance criteria applicable to the
Award, as set forth on the Award Certificate.


(l)“Performance Period” means the applicable performance period specified in the
Award Certificate.


(m)“Plan” means the Brixmor Property Group Inc. 2013 Omnibus Incentive Plan.


(n)“Qualifying Termination” means a termination of Participant’s employment (w)
by the Company without Cause or while Participant has a Disability (as defined
in the Plan), (x) if the Participant’s written employment agreement with the
Company (or any affiliate) includes a definition of “good reason” or
“constructive termination,” by the Participant for “good reason” or
“constructive termination” (as defined in such written employment agreement) (y)
which is a Retirement, or (z) resulting from the Participant’s death.


(o)“Relative US Shopping Center Index TSR” means the comparison of the Brixmor
TSR to the Shopping Center Index TSR.


(p)“Relative Weighting” means, in respect of any Performance Component, the
“Relative Weighting” set forth for such Performance Component on the Award
Certificate.


(q)“Retirement” means the Participant’s Termination of Employment with the
Company, other than for Cause, following the date on which (i) the sum of the
following equals or exceeds 65 years: (A) the number of years of the
Participant’s employment and other business relationships with the Company and
any predecessor company, and (B) the Participant’s age on the date of
termination, (ii) the Participant attained the age of 55 years old, and (iii)
the number of years of the Participant’s employment and other business
relationships with the Company and any predecessor company is at least five (5).


(r)“RSU” or “Restricted Stock Unit” means a restricted stock unit granted
hereunder pursuant to the Plan.


(s)“Shopping Center Index TSR” means the compound annual growth rate, rounded to
the nearest decimal point, in the value of the FTSE NAREIT US Shopping Centers
Index during the applicable Performance Period. The Shopping Center Index TSR is
obtained from information publicly reported by the National Association of Real
Estate Investment Trusts.


(t)“Target Award Amount” means, in respect of the Award, the “Target Award
Amount” set forth for the Award on the Award Certificate.


(u)“Termination Date” means the effective date of a Termination of Employment
for any reason.


(v)“Termination of Employment” means a “separation from service” of the
Participant from the Company, as defined under Section 409A.


2.Range of RSUs under Awards; Calculation of RSUs; Settlement of RSUs.


(a)Grant of Award Ranges. The Company grants to the Participant the opportunity
to earn a number of RSUs under the Award equal to the ranges set forth in the
Award Certificate for the Award (with a threshold, target, and maximum number of
RSUs for the Award). The actual number of RSUs earned under the Award shall be
determined pursuant to Section 2(b) and, further, the RSUs shall be subject to
the satisfaction of the service vesting conditions set forth in the Award
Certificate and herein.





--------------------------------------------------------------------------------




(b)Calculation of Number of Earned RSUs. Following the last day of the
Performance Period applicable to the Award (the “Determination Date”), subject
to the Participant’s continued employment through the last day of the
Performance Period:


(i)The total number of RSUs earned and issuable under the Award shall be
calculated by the Committee with respect to each Performance Component under the
Award. For each Performance Component, the total number of RSUs earned and
issuable shall be equal to the product of (x) the Target Award Amount for such
Performance Component, multiplied by (y) the Relative Weighting for such
Performance Component, multiplied by (z) the Achievement Percentage for such
Performance Component. In the event that the Company’s actual performance does
not meet the threshold level for a Performance Component, no RSUs shall be
earned in respect of that Performance Component.


(ii)The foregoing calculation shall be made no later than 90 days following the
Determination Date (or as soon thereafter as reasonably practicable), at which
time the Company shall notify the Participant of the total number of RSUs earned
and issuable under the Award (rounded down to the nearest whole RSU).


(c)Vesting. Subject to Section 3, the RSUs earned under the Award shall become
vested as follows, subject to the Participant’s continued employment with the
Company through the applicable date(s) (each, a “Vesting Date”):


(i)the RSUs earned in respect of the one year measurement component of the
Award, if any, shall become vested with respect to 50% of such RSUs on the
applicable Determination Date, and with respect to an additional 25% of such
RSUs on each of January 1, 2018 and January 1, 2019; and


(ii)the RSUs earned in respect of the three year measurement component of the
Award, if any, shall become vested with respect to 50% of such RSUs on the
applicable Determination Date, and with respect to an additional 25% of such
RSUs on each of January 1, 2020 and January 1, 2021.


(d)Issuance of Common Stock.


(i)Settlement of RSUs. Shares underlying an earned RSU which become vested in
accordance with Section 2(c) or Section 3 shall be transferred to the
Participant as soon as administratively practicable following the applicable
Vesting Date, but in no event earlier than January 1 of the year in which the
Vesting Date occurs or later than March 15 of the year following the year in
which such Vesting Date occurs. No shares of Common Stock shall be issued to the
Participant in respect of an earned RSU prior to the applicable Vesting Date.
After an earned RSU vests, the Company shall promptly cause to be registered in
Participant’s name or in the name of the executor or personal representative of
the Participant’s estate, as the case may be, one share of Common Stock in
payment for each such earned RSU. For purposes of this Agreement, the date on
which vested RSUs are converted into Common Stock shall be referred to as the
“Settlement Date.”


(ii)Fractional RSUs. In the event the Participant is vested in a fractional
portion of an earned RSU, such portion shall be rounded down to the nearest
whole number.


3.Effects of Certain Events.


(a)General. Subject to Section 3(b), in the event that the Participant’s
employment with the Company is terminated, any unvested RSUs shall be forfeited
automatically and without further action.


(b)Qualifying Termination. Notwithstanding the foregoing:


(i)In the event of the Participant’s Qualifying Termination prior to the
completion of any Performance Period applicable to the Award (and any associated
Dividend Equivalent Amount), a portion





--------------------------------------------------------------------------------




of the RSUs which may be earned under the Award will become earned, with the
actual number of earned RSUs determined as follows:


(A)with respect to the one year measurement component of the Award, based on
actual performance through the most recently completed fiscal quarter measured
against the Performance Components as pro-rated based on the number of fiscal
quarters completed prior to the Termination Date relative to the total number of
fiscal quarters in the Performance Period; and


(B)with respect to the three year measurement component, based on actual
performance through the Termination Date measured against the Performance
Components based on actual performance through the Termination Date (or if not
readily available, measured as of the end of the month immediately preceding the
Termination Date) ;
provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed achieved or satisfied at target level (as applicable); and
(ii)The number of earned RSUs calculated in accordance with Section 3(b)(i)
which become vested (and any associated Dividend Equivalent Amount) will be
pro-rated based on the number of days in the applicable Performance Period
completed prior to the Termination Date, and such pro-rated number of earned
RSUs under the Award shall be deemed vested in full and settled pursuant to
Section 2(d), with the “Vesting Date” meaning the Termination Date.


(iii)In the event of the Participant’s Qualifying Termination after the
completion of the Performance Period applicable to an Award, but prior to the
last Vesting Date applicable to the earned RSUs granted under such Award, all
such earned RSUs shall become vested as of the Termination Date. In such case,
the number of earned RSUs (and any associated Dividend Equivalent Amount) under
the Award shall be deemed vested in full and settled pursuant to Section 2(d),
with the “Vesting Date” meaning the Termination Date.


(iv)The levels of achievement with respect to any Performance Components shall
be adjusted from time to time by the Committee as it deems equitable and
necessary in light of acquisitions, dispositions and other transactions or
extraordinary or one- time events that impact the Company’s operations.


(c)Termination for Cause. In the event of the Participant’s termination of
employment for Cause, then the Award, the RSUs (whether or not earned or vested)
(and any associated Dividend Equivalent Amount) and any shares underlying RSUs
that have not yet been transferred to the Participant shall be automatically
forfeited as of the Termination Date.


(d)Change in Control. Notwithstanding the foregoing:


(i)In the event of a Change in Control during the Participant’s employment and
prior to the completion of the Performance Period applicable to an Award, a
portion of the RSUs which may be earned under the Award will become earned, with
the actual number of earned RSUs determined


(A)with respect to the one year measurement component of the Award, based on
actual performance through the most recently completed fiscal quarter measured
against the Performance Components as pro-rated based on the number of fiscal
quarters completed prior to the date of such Change in Control relative to the
total number of fiscal quarters in the Performance Period, and


(B)with respect to the three year measurement component of the Award, based on
actual performance through the date of such Change in Control, measured against
the Performance Criteria based on actual performance through the date of such
Change in Control (or if not readily





--------------------------------------------------------------------------------




available, measured as of the end of the month immediately preceding the date of
such Change in Control);


provided, that any performance criteria based on the achievement of company-wide
strategic objectives or satisfaction of individual performance criteria shall be
deemed achieved or satisfied at target level (as applicable)
(ii)In the event of a Change in Control during the Participant’s employment and
prior to a Vesting Date, all earned RSUs shall become vested as of the date of
such Change in Control and settled pursuant to Section 2(d), with the “Vesting
Date” meaning the date of the Change in Control.


4.Dividend Equivalent Rights


(a)Each earned RSU shall have a Dividend Equivalent Right associated with it
with respect to any cash dividends on Common Stock that have a record date after
the Effective Date and prior to the applicable Settlement Date for such RSU (the
total accrued dividends for each earned RSU, a “Dividend Equivalent Amount”).
For the avoidance of doubt, no Dividend Equivalent Amount shall accrue in
respect of an RSU which is not earned based on the achievement of Performance
Components applicable to an Award.


(b)The Dividend Equivalent Amount shall be calculated by crediting a
hypothetical bookkeeping account for the Participant with an amount equal to the
amount of cash dividends that would have been paid on the dividend payment date
with respect to the number of shares of Common Stock underlying the unsettled
earned RSUs (or RSUs which become earned in accordance with this Agreement) if
such shares had been outstanding on the dividend record date. The Participant’s
Dividend Equivalent Amount shall not be credited with interest or earnings.


(c)Any Dividend Equivalent Amount: (i) shall be subject to the same terms and
conditions applicable to the earned RSU to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer and the
forfeiture conditions contained in the Agreement; (ii) shall vest and be settled
upon the same terms and at the same time of settlement as the earned RSUs to
which they relate; and (iii) will be denominated and payable solely in cash. The
payment of Dividend Equivalent Rights will be net of all applicable withholding
taxes pursuant to Section 5(g).


5.Miscellaneous.


(a)Administration. The Committee shall administer the Award. At the end of the
Performance Period applicable to any Award, the Committee shall calculate and
approve the number of earned RSUs awarded to the Participant under such Award.


(b)Agreement Subject to Plan; Amendment. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Awards and RSUs granted hereunder are subject to the Plan.
The terms and provisions of the Plan, as it may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. The terms
of the Agreement and the Award Certificate may be amended from time to time by
the Committee in its sole discretion in any manner that it deems appropriate;
provided, that any such amendment that would materially and adversely affect any
right of the Participant shall not to that extent be effective without the
consent of the Participant.


(c)Participant is Unsecured General Creditor. The Participant and the
Participant’s heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any specific property or assets of the Company.
Assets of the Company shall not be held under any trust for the benefit of the
Participant or the Participant’s heirs, successors, or assigns, or held in any
way as collateral security for the





--------------------------------------------------------------------------------




fulfilling of the obligations of the Company under the Agreement or the Plan.
Any and all of the Company’s assets shall be, and remain, the general
unrestricted assets of the Company. The Company’s sole obligation under this
Agreement and in respect of the Award shall be merely that of an unfunded and
unsecured promise of the Company to pay the Participant in the future, subject
to the conditions and provisions of the Agreement and the Plan.


(d)No Transferability; No Assignment. Neither the Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the Award or the RSUs. No part of the RSUs
or the shares of Common Stock delivered in respect of any vested RSUs, and/or
amounts payable under this Agreement shall, prior to actual settlement or
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


(e)No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Award hereunder (or RSUs issued in settlement of
the Award) shall impose any obligation on the Company or any Affiliate to
continue the employment of the Participant. Further, the Company or any
Affiliate (as applicable) may at any time terminate the employment of such
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein or in any written employment
agreement between the Participant and the Company (or any affiliate).


(f)Limitation on Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company, no dividend rights (subject to Dividend Equivalent
Rights as set forth in Section 4) and no voting rights with respect to the RSUs
and any shares of Common Stock underlying or issuable in respect of such RSUs
until such shares of Common Stock are actually issued to and held of record by
the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the shares
of Common Stock, except for the Dividend Equivalent Rights as set forth in
Section 4.


(g)Tax Withholding.


(i)Regardless of any action the Company takes with respect to any or all
federal, state or local income tax, employment tax or other tax related items
(“Tax Related Items”), the Participant acknowledges that the ultimate liability
for all Tax Related Items associated with the RSUs (and the Dividend Equivalent
Rights associated therewith) is and remains the Participant’s responsibility and
that the Company: (A) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the shares of Common Stock, the subsequent sale of shares of Common Stock
acquired at vesting and the receipt of any Dividend Equivalent Rights; and (B)
does not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax Related Items. Further,
if Participant has relocated to a different jurisdiction between the date of
grant and the date of any taxable event, Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(ii) Prior to the relevant taxable event, the Participant shall pay or make
adequate arrangements satisfactory to the Company, in its sole discretion, to
satisfy all withholding and payment on account obligations for Tax Related Items
of the Company. In this regard, the Participant authorizes the Company, in its
sole discretion, to satisfy the obligations with regard to all Tax Related Items
legally payable by the Participant with respect to the RSUs by withholding in
shares of Common Stock otherwise issuable to the Participant, provided that the
Company withholds only the amount of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount using the Fair Market Value of the
shares of Common Stock on the Settlement Date. Participant shall pay to the
Company any amount of Tax





--------------------------------------------------------------------------------




Related Items that the Company may be required to withhold as a result of the
RSUs that are not satisfied by the previously described method. The Company may
refuse to deliver the shares of Common Stock to the Participant if the
Participant fails to comply with Participant’s obligations in connection with
the Tax Related Items as described in this Section.


(h)Compensation Recovery Policy. The compensation under this Agreement shall be
subject to being recovered under the Company’s compensation recovery policy, if
any, or any similar policy that the Company may adopt from time to time. For
avoidance of doubt, compensation recovery rights to shares of Common Stock
issued under this Agreement shall extend to any proceeds realized by the
Participant upon the sale or other transfer of such shares of Common Stock.
Without limiting the generality of the foregoing, if in the opinion of the
independent directors of the Board, (i) the Company’s financial results are
restated or were materially misstated due in whole or in part to intentional
fraud or misconduct by the Participant, and (ii) the payment or equity or
equity-based award made or issued pursuant to this Agreement based on the
corrected financial results would be less than the amount previously paid or
issued, then by approval by a majority of the independent directors of the
Board, the Board may, based upon the facts and circumstances surrounding the
restatement, direct that the Company recover all or a portion of any payment or
equity or equity-based award made or issued pursuant to this Agreement, and the
Participant shall be required, in addition to any other remedy available (on a
non-exclusive basis), to pay to the Company, within 10 business days’ of the
Company’s request to Participant therefore, an amount equal to the excess, if
any, of (i) the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) Participant received upon the sale or other
disposition of, or distributions in respect of the RSUs and any shares of Common
Stock issued in respect of such RSUs over (ii) the aggregate Cost of such shares
(if any). For purposes of this Agreement, “Cost” means, in respect of any share
of Common Stock, the amount paid by Participant for such share, as
proportionately adjusted for all subsequent distributions.


(i)Section 409A Compliance. The Award and the shares of Common Stock and amounts
payable under this Agreement are intended to comply with the requirements of
Section 409A so as to prevent the inclusion in gross income of any benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to the
Participants. The Agreement shall be administered and interpreted to the extent
possible in a manner consistent with that intent. Notwithstanding the terms of
Section 2 or Section 3, if a Participant is a “specified employee” within the
meaning of Section 409A, no payments in respect of any Award or RSU that is
“deferred compensation” subject to Section 409A and which would otherwise be
payable upon the Participant’s “separation from service” (as defined in Section
409A) shall be made to such Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A that is also a business day. The Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
under Section 409A that may be imposed on or in respect of the Participant in
connection with this Agreement, and the Company shall not be liable to any
Participant for any payment made under this Plan that is determined to result in
an additional tax, penalty or interest under Section 409A, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A.


(j)Section 280G of the Code. In the event that the accelerated vesting of the
RSUs or the amounts payable under this Agreement, together with all other
payments and the value of any benefit received or to be received by the
Participant, would result in all or a portion of such payment being subject to
excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Participant’s payment shall be either (a) the full payment or (b) such lesser
amount that would result in no portion of the payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by the Participant, on an after-tax basis, of
the greatest amount of the payment notwithstanding that all or some portion of
the payment may be taxable under Section 4999 of the Code. Any such reduction
shall be made by the Company in compliance with all applicable legal authority,
including Section 409A. All





--------------------------------------------------------------------------------




determinations required to be made under this Section shall be made by the
nationally recognized accounting firm which is the Company’s outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax, which firm must be reasonably acceptable to the Participant (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Participant. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. The Accounting Firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code).


(k)Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland applicable to
contracts made and performed wholly within the State of Maryland, without giving
effect to the conflict of law provisions thereof. Any suit, action or proceeding
with respect to this Agreement (or any provision incorporated by reference), or
any judgment entered by any court in respect of any thereof, shall be brought in
any court of competent jurisdiction in the State of New York, and each of the
Participant and the Company hereby submits to the exclusive jurisdiction of such
courts for the purpose of any such suit, action, proceeding, or judgment. Each
of the Participant and the Company hereby irrevocably waives (i) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of New York, (ii) any claim
that any such suit, action, or proceeding brought in any such court has been
brought in any inconvenient forum and (iii) any right to a jury trial.


(l)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
* * * * *





























































--------------------------------------------------------------------------------




BRIXMOR PROPERTY GROUP INC.
RESTRICTED STOCK UNIT AGREEMENT
AWARD CERTIFICATE
1. Brixmor Property Group Inc., a Maryland corporation (together with its
Subsidiaries, the “Company”), and the Participant who is signatory hereto,
hereby agree to the terms of this Award Certificate and the Brixmor Property
Group Inc. Restricted Stock Unit Agreement (the “Agreement”) to which it is
attached. All capitalized terms used in this Award Certificate and not defined
herein shall have the meanings assigned to them in the Company’s 2013 Omnibus
Incentive Plan (the “Plan”) or the Agreement.
2. Subject to the terms of this Award Certificate, the Agreement, and the Plan,
the Company hereby grants to the Participant as of the Effective Date, the Award
on the terms set forth below:
Participant:
[ ]
Effective Date:
[ ]
Total Target RSU Award Amount:
[ ]



One Year Measurement Component
Award Range for Company Performance Components
· Threshold Award Amount: [ ] RSU’s
· Target Award Amount: [ ] RSU’s
· Maximum Award Amount: [ ] RSU’s


In addition to the above number of RSU’s, [ ] RSU’s if Individual Performance
Goals are achieved.


Performance Period: January 1, 2016 through December 31, 2016


Performance Components
· Adjusted EBITDA Per Share Target (Relative Weighting: 75%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
$[ ]
50%
Target
$[ ]
100%
Maximum
$[ ]
150%



· Achievement of Individual Performance Goals (Relative Weighting: 25%)































--------------------------------------------------------------------------------




Three Year Measurement Component
Award Range for Company Performance Components
· Threshold Award Amount: [ ] RSU’s
· Target Award Amount: [ ] RSU’s
· Maximum Award Amount: [ ] RSU’s


In addition to the above number of RSU’s, [ ]RSU’s if Company Wide Strategic
Objectives is achieved.


Performance Period: January 1, 2016 through December 31, 2018




Performance Components:
· Relative US Shopping Center Index TSR: (Relative Weighting: 60%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
[ ] bps or less below index return
50%
Target
[ ] bps above index return
100%
Maximum
[ ] bps or more over index return
150%





· Brixmor TSR (Relative Weighting: 20%)
Level of Achievement
Performance Level Achieved
Percentage of Award Earned
Threshold
[ ]% - Compounded Annual Growth Rate
50%
Target
[ ]% - Compounded Annual Growth Rate
100%
Maximum
[ ]% - Compounded Annual Growth Rate
150%





· Company-Wide Strategic Objectives (Relative Weighting: 20%)


o [ ]













































--------------------------------------------------------------------------------




3. The Award and any RSUs which may be earned under the Award are subject to the
terms and conditions set forth in this Award Certificate, the Plan and the
Agreement. All terms and provisions of the Plan and the Agreement, as the same
may be amended from time to time, are incorporated and made part of this Award
Certificate. If any provision of this Award Certificate is in conflict with the
terms of the Plan or the Agreement, then the terms of the Plan or the Agreement,
as applicable, shall govern. The Participant hereby expressly acknowledges
receipt of a copy of the Plan and the Agreement.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.


BRIXMOR PROPERTY GROUP INC.






By: ___________________________________
Name:
Title: Authorized Signatory
PARTICIPANT








__________________________________
Name: [Name]


















